Citation Nr: 0928023	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  06-25 027A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an effective date prior to April 6, 1999, 
for service connection for posttraumatic stress disorder 
(PTSD).

2.  Entitlement to an effective date prior to May 22, 2003, 
for a 100 percent evaluation for the Veteran's service-
connected acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1965 to August 
1988.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions by the Denver, Colorado, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
March 2004, the RO granted a claim for an increased rating 
for the Veteran's service-connected acquired psychiatric 
disorder, and increased the Veteran's rating from 70 percent 
to 100 percent, with an effective date of May 22, 2003.  In 
February 2006, the RO denied a claim for an effective date 
prior to April 6, 1999 for service connection for PTSD.  


FINDINGS OF FACT

1.  In unappealed and final decisions, dated in November 
1999, and December 2000, the RO denied claims for service 
connection for PTSD.  

2.  In August 2000, the RO granted service connection for an 
acquired psychiatric disorder (characterized as mixed anxiety 
and depression), evaluated as 50 percent disabling; the RO 
assigned an effective date for service connection (and the 50 
percent evaluation) of April 6, 1999

3.  In an unappealed and final decision, dated in May 2003, 
the Board granted the Veteran's claim for an increased rating 
for his service-connected acquired psychiatric disorder, to 
the extent that it assigned a 70 percent evaluation.  

4.  In an unappealed and final decision, sent to the Veteran 
on May 14, 2003, the RO effectuated the Board's May 2003 
decision, and assigned an effective date of April 6, 1999 for 
a 70 percent evaluation for the Veteran's service-connected 
acquired psychiatric disorder.   

5.  On May 22, 2003, and no earlier, the Veteran filed a 
claim for an increased rating for his service-connected 
acquired psychiatric disorder.  

6.  In March 2004, the RO granted a claim for an increased 
rating for the Veteran's service-connected acquired 
psychiatric disorder, and increased the Veteran's rating from 
70 percent to 100 percent, with an effective date of May 22, 
2003


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to April 6, 
1999, for service connection for PTSD have not been met.  38 
U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.400 (2008).  

2.  The criteria for an effective date prior to May 22, 2003, 
for a 100 percent evaluation for the Veteran's service-
connected acquired psychiatric disorder have not been met.  
38 U.S.C.A. §§ 1155, 5110, 5107(b) (West 2002 & Supp. 2007); 
38 C.F.R . §§ 3.102, 3.155, 3.157, 3.159, 3.400 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that an effective date prior to April 6, 
1999, is warranted for service connection for PTSD.  He 
argues that he was diagnosed with PTSD in August 1992, and 
that the proper effective date for service connection is 
therefore commensurate with the date of that diagnosis.  

The administrative history for both of these issues is as 
follows: 

In November 1999, the RO denied a claim for service 
connection for PTSD.  The Veteran appealed.  

In August 2000, the RO granted service connection for an 
acquired psychiatric disorder (other than PTSD), 
characterized as mixed anxiety and depression, evaluated as 
50 percent disabling.  The RO assigned an effective date for 
service connection (and the 50 percent evaluation) of April 
6, 1999.  

In December 2000, the RO denied a claim for service 
connection for PTSD.  The Veteran was informed of this 
decision by cover letter, dated January 10, 2000.  

In a statement received in June 2002, the Veteran stated that 
he desired to withdraw his appeal on the issue of entitlement 
to service connection for PTSD.  See 38 C.F.R. § 20.204(b) 
(2008).  Thus, the RO's November 1999 and December 2000 
rating decisions became final.  See 38 U.S.C.A. § 7105(c) 
(West 2002).  

Subsequent to the RO's August 2000 rating decision, which 
granted service connection for mixed anxiety and depression, 
and assigned a 50 percent evaluation, the Veteran filed a 
claim for an increased rating, which was denied by the RO in 
June 2002.  The Veteran appealed, and in May 2003, the Board 
granted the claim, to the extent that it assigned a 70 
percent evaluation.  There was no appeal to the Board's 
decision, and it became final.  See 38 U.S.C.A. § 7104(b) 
(West 2002).  

In a decision, sent to the Veteran on May 14, 2003, the RO 
effectuated the Board's May 2003 decision, and assigned an 
effective date of April 6, 1999 for the 70 percent 
evaluation.   There was no appeal, and the RO's decision 
became final.  See 38 U.S.C.A. § 7105(c).  

On May 22, 2003, the Veteran filed a claim for an increased 
rating for his service-connected acquired psychiatric 
disorder.  

In March 2004, the RO granted the claim for an increased 
rating for the Veteran's service-connected acquired 
psychiatric disorder, and increased the Veteran's evaluation 
from 70 percent to 100 percent, with an effective date of May 
22, 2003 for the 100 percent evaluation.  The RO's March 2004 
decision also inter alia denied a claim for an effective date 
prior to April 6, 1999, for the Veteran's acquired 
psychiatric disorder, based on a claim of clear and 
unmistakable error in the RO's August 2000 rating decision.  

In April 2004, the Veteran filed a claim for an effective 
date prior to May 22, 2003 for his 100 percent evaluation.  
In September 2004, the RO denied the Veteran's claim.  

On March 22, 2005, the RO received a statement from the 
Veteran which it interpreted as a claim for an effective 
dated prior to April 6, 1999 for service connection for PTSD.  
In February 2006, the RO denied the Veteran's claim for an 
earlier effective date for service connection for PTSD.  

The Board will first adjudicate the claim for an effective 
date prior to April 6, 1999 for service connection for PTSD.  

Generally, the effective date of an award of a claim is the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  If a claim for disability compensation is received 
within one year after separation from service, the effective 
date of entitlement is the day following separation or the 
date entitlement arose.  38 C.F.R. § 3.400(b)(2).  

The effective date of an award of disability compensation 
based on new and material evidence received after a final 
disallowance shall be the date of receipt of the new claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(q)(1)(ii).  The effective date of 
an award of disability compensation based on a reopened claim 
under the provisions of 38 C.F.R. §§ 3.109, 3.156, 3.157, and 
3.160(e) shall be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(r).   

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim. Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).  

The RO's March 2004 rating decision indicates that it 
assigned an effective date for service connection for PTSD of 
April 6, 1999.  In its analysis, the RO, noting the findings 
in a July 2003 VA psychiatric examination report, stated, 
"The VA examiner opined that your past diagnosis of anxiety 
disorder should probably be more accurately described as post 
traumatic stress disorder (PTSD)."  The RO indicated that 
the criteria for service connection for PTSD had been met.  
The RO further stated that the VA examination report 
indicated that the Veteran also currently had bipolar 
disorder, which had previously been diagnosed as depression, 
and that his bipolar disorder had probably started during 
service.  

The RO's rating decision recharacterized the Veteran's 
service-connected acquired psychiatric disorder as "post 
traumatic stress disorder (formerly diagnosed as an anxiety 
disorder) and bipolar disorder (formerly diagnosed as a 
depressive disorder)."  An associated sheet listing the 
Veteran's service-connected disabilities indicates that a 70 
percent evaluation was in effect for PTSD and bipolar 
disorder as of April 6, 1999 (and that this is also the 
effective date for service connection for these disorders), 
and that a 100 percent evaluation is in effect as of May 22, 
2003.  

Given the foregoing, it appears that the RO determined that 
service connection for PTSD (and bipolar disorder) was 
warranted based on the findings in the July 2003 VA 
psychiatric examination report, which amounted to a 
correction of errors in the prior diagnoses.  See 38 C.F.R. 
§ 4.125(b) (2008).  

In any event, it is clear that the RO denied claims for 
service connection for PTSD in final and unappealed 
decisions, dated in November 1999, and December 2000.  
Therefore, absent a showing of clear and unmistakable error 
(CUE) in one of these RO decisions (which have not been 
claimed; no CUE issues are on appeal), the Board is unaware 
of any basis for the assignment of an effective date for 
service connection for PTSD prior to January 10, 2000 (i.e., 
the date of mailing of the RO's December 2000 rating 
decision).  See 38 C.F.R. § 3.400(q)(1)(ii), (r); see also 
Washington v. Gober, 10 Vet. App. 391, 393 (1997) ("The fact 
that the appellant had previously submitted claim 
applications, which had been denied, is not relevant to the 
assignment of an effective date based on a current 
application.").  

Furthermore, despite the RO apparent application of 38 C.F.R. 
§ 4.125(b) in granting service connection for PTSD, there is 
nothing in that regulation which warrants the assignment of 
an effective date for service connection prior to January 10, 
2000.  See e.g., Wright v. Gober, 10 Vet. App. 343, 346-47 
(1997) (holding that an application that had been previously 
denied could not preserve an effective date for a later grant 
of benefits based on a new application).  

As a final matter, the Veteran has repeatedly asserted that 
he was diagnosed with PTSD in August 1992, and that this is 
therefore the correct effective date.  However, even if this 
were shown to be true, it would be irrelevant.  VA is not 
required to anticipate any potential claim for a particular 
benefit where no intention to raise it was expressed.  See 
Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. 
Brown, 7 Vet. App. 352, 356-57 (1995).  

Simply stated, the fact that the Veteran was diagnosed with a 
particular problem on a particular date does not provide the 
basis for the Board to award service connection for that 
disability at that time.  The effective date of the award of 
service connection is not based on the date of the earliest 
medical evidence demonstrating a disability; it is usually 
based on the date that the application upon which service 
connection was eventually awarded was filed (normally, when 
the Veteran filed the claim, not when the problem began).  
Here, it appears that the RO raised the service connection 
issue sua sponte based on the findings in the July 2003 VA 
examination report, and that it erroneously assigned an 
effective date for service connection for PTSD that is prior 
to that authorized by law.  No prejudice accrues to the 
Veteran from such an error.  The Board therefore finds that 
the preponderance of the evidence is against the claim for an 
effective date prior to April 6, 1999, for service connection 
for PTSD.  38 U.S.C.A. § 5107(b).  

The Board will next adjudicate the claim for an effective 
date prior to May 22, 2003, for a 100 percent evaluation for 
the Veteran's service-connected acquired psychiatric 
disorder.  

In June 2002, the RO denied a claim for an increased rating 
for the Veteran's service-connected psychiatric disorder, 
evaluated as 50 percent disabling.  The Veteran appealed, and 
in May 2003, the Board granted the claim, to the extent that 
it assigned a 70 percent evaluation.  There was no appeal to 
the Board's decision, and it became final.  See 38 U.S.C.A. 
§ 7104(b).  

In a decision, sent to the Veteran on May 14, 2003, the RO 
effectuated the Board's May 2003 decision, and assigned an 
effective date of April 6, 1999, for the 70 percent 
evaluation.   There was no appeal, and the RO's decision 
became final.  See 38 U.S.C.A. § 7105(c).  

On May 22, 2003, the Veteran filed a claim for an increased 
rating for his service-connected acquired psychiatric 
disorder.  

VA law and regulation provide that unless otherwise provided, 
the effective date of an award of increased evaluation shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The Board 
notes that the effective date of an award of increased 
compensation may, however, be established at the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred, if the application for 
an increased evaluation is received within one year from that 
date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

In addition, the Court has indicated that it is axiomatic 
that the fact that must be found in order for entitlement to 
an increase in disability compensation to arise, in other 
words, that the service-connected disability must have 
increased in severity to a degree warranting an increase in 
compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 
(1992) (noting that, under section 5110(b)(2) which provides 
that the effective date of an award of increased compensation 
shall be the earliest date of which it is ascertainable that 
an increase in disability had occurred, "the only cognizable 
'increase' for this purpose is one to the next disability 
level" provided by law for the particular disability).  
Thus, determining whether an effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
for the increased rating as well as (2) a review of all the 
evidence of record to determine when an increase in 
disability was "ascertainable."  Id. at 521.

Also, with regard to the terms "application" or "claim", 
the Board notes that once a formal claim for compensation has 
been allowed, receipt of a VA hospitalization report, a 
record of VA treatment or hospitalization will be accepted as 
an informal claim for increased benefits, and the date of 
such record will be accepted as the date of receipt of a 
claim.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 
3.155(a).

38 C.F.R. § 3.155(c) provides that when a claim has been 
filed which meets the requirements of 38 C.F.R. § 3.151 or 38 
C.F.R. § 3.152, an informal request for increase or reopening 
will be accepted as a claim.  38 C.F.R. § 3.157 provides that 
once a formal claim for compensation has been allowed, the 
date of outpatient or hospital examination will be accepted 
as a claim when such reports relate to examination or 
treatment for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year.  

As previously stated, the RO's May 2003 decision was not 
appealed, and became final.  Notification of this rating 
decision was sent to the Veteran on May 14, 2003.   The 
Veteran's claim for an increased rating for PTSD was received 
on May 22, 2003.  Normally, an effective date for an 
increased rating in cases such as this may be assigned up to 
one year prior to the date of the claim.  See 38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 
Vet. App. 125 (1997).  

However, given the RO's final decision of May 14, 2003, under 
no circumstances may an effective date for an increase be 
awarded prior to May 14, 2003.  See e.g., Lalonde v. West, 12 
Vet. App. 377 (1999) (holding that a claim made prior to a 
final denial can not serve as the basis for an earlier 
effective date); Perry v. West, 12 Vet. App. 365 (1999).  

Furthermore, there is no evidence to show that the Veteran 
filed a claim for an increased rating for his service-
connected acquired psychiatric disorder between May 14, 2003 
and May 22, 2003, nor are there any reports of treatment for 
psychiatric symptoms dated within this time period, such that 
there is a treatment report of record that meets the criteria 
for an informal claim.  See 38 C.F.R. §§ 3.155, 3.157.  

Accordingly, the Board concludes that an effective date prior 
to May 22, 2003, is not warranted for the grant of a 100 
percent evaluation for the Veteran's acquired psychiatric 
disorder.  

In reaching this decision, the Board has considered a 
decision of the Court of Appeals for Veteran's Claims which 
the Veteran has submitted, Rudd v. Nicholson, 20 Vet. App. 
296 (2006).  In Rudd, the Court stated that where a rating 
decision which established an effective date for an increased 
rating becomes final, an earlier effective date can only be 
established by a request for a revision of that decision 
based on clear and unmistakable error (CUE).  The Court held 
that a freestanding claim for an earlier effective date as to 
a previous final decision is not authorized by law, because 
recognition of such a concept "vitiates the rule of 
finality."  

In summary, there is nothing in this case which warrants a 
grant of either of the claims on appeal.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 C.F.R. §§ 3.102, 4.3 
(2008).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists 
that such assistance will aid in substantiating the claim.  

With regard to the claim for an earlier effective date for 
service connection for PTSD, the Veteran was provided with 
VCAA notices in June 2003 (two letters), and in October 2005.  

With regard to the claim for an effective date prior to May 
22, 2003, for a 100 percent evaluation for the Veteran's 
service-connected acquired psychiatric disorder, the Veteran 
was provided with a  VCAA notice in June 2004.  However, and 
in any event, in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice was intended to serve has been 
fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
491 (2006).  

In addition, with regard to both claims, a veteran claiming 
entitlement to an earlier effective date is not prejudiced by 
failure to provide a VCAA notice if, based on the facts of 
the case, entitlement to an earlier effective date is not 
shown as a matter of law.  See Nelson v. Principi, 18 Vet. 
App. 407, 410 (2004) (per curium); VAOPGCPREC 5-2004; see 
also Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (2001) (VCAA had no 
effect on an appeal where the law, and not the underlying 
facts or development of the facts, is dispositive of the 
matter).  

In this case, the Board has determined that there is no legal 
basis for an earlier effective date for service connection 
for PTSD.  As for the claim for an earlier effective date for 
a 100 percent evaluation, the Board has determined that the 
only period for which an earlier effective date is legally 
possible is the period between May 14, 2003 and May 22, 2003.  

The Veteran does not assert, and there is no evidence to 
show, that he filed an application for an increased rating 
for his service-connected acquired psychiatric disorder 
during this time, and there is no dispute as to the 
underlying facts.  In such cases, there is no additional 
information or evidence that could be obtained to 
substantiate the claims.  The Board therefore concludes that 
decisions on the merits at this time do not violate the VCAA, 
nor prejudice the appellant under Bernard v. Brown, 4 Vet. 
App. 384 (1993).  


ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


